//Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application and are examined on the merits herein.
Priority
The application is a continuation-in-part of the National Stage entry of PCT/IL2019/050472 filed on 4/29/2019, which claims priority to provisional application 62/723496 filed on 8/28/2018 and provisional application 62/664174 filed on 4/29/2018.

Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13, 18 and 19 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-13, 18 and 19 contains the relative term(s) “isotonic” and/or “no residual chloride taste” and/or “to suit the preferences of different species or individuals”, which renders the claims indefinite.  The referenced term(s) are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically A) “isotonic” refers to the tonicity being the same based on a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenburg et al. (WO 2016/079640, pub May 2016, PTO-892).
Rosenburg et al. exemplifies an isotonic, oral, rehydration composition, which is used in a method for hydrating animals by administering said composition, and can be in the form of a powder, liquid, gel, tablet, etc., as follows: (Claims 21, 25, 26; p. 24; Example 4, as a liquid or powder, see also Example 5)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Rosenburg et al. also discloses that the composition advantageously further comprises a flavor enhancer, specifically chicken liver, which makes the composition more palatable and encourages said animal to consume the rehydration composition, 
With respect to instant limitation regarding “no residual chlorine taste”, this limitation is considered met by Rosenburg due to there being no chlorine source disclosed.
Accordingly, the instant claims are anticipated by the cited prior art.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenburg et al. (WO 2016/079640, pub May 2016, PTO-892).
The disclosure of Rosenburg et al. is referenced as discussed above. Rosenburg also teaches that tap water, often used to reconstitute products for veterinary use, contains chlorine or other impurities, which can result in products with undesirable properties. (p. 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based on the clear teaching away from tap water by Rosenburg, to employ a more pure water source, where chlorine and other impurities are removed, in order to avoid the undesirable properties of a tap water reconstituted 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
	
	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US 10,463,067.  Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of ‘067 anticipates the instant composition, save for the instant limitation of “no residual chlorine taste”. However, ‘067 teaches that tap water, often used to reconstitute products for veterinary use, contains chlorine or other impurities, which can result in products with undesirable properties. (Col. 11) It would have been obvious, based on the clear teaching away from tap water by ‘067, to employ a more pure water source, where chlorine and other impurities are removed, in order to avoid the undesirable properties of a tap water reconstituted product. In removing chlorine based on this teaching, the instant limitation of “no residual chlorine taste” is a prima facie obvious modification of ‘067.


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-7 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7-276 of copending application 17/051644.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims substantially overlap in scope directing to oral rehydration compositions comprising l-glutamic acid, monosodium glutamate, glycine, citric acid, steviol glycoside and flavor enhancers, which may be in various forms such as liquids, gels, powders, tablets, etc. Note that the recitations in ‘644 regarding the use of the composition during pregnancy are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 17/051644.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623